Title: From George Washington to Brigadier General Enoch Poor, 27 November 1779
From: Washington, George
To: Poor, Enoch


        
          Sir,
          [West Point, 27 Nov. 1779]
        
        You will March your Brigade to Danbury & in some convenient ground in the vicinity of it, where there is good Water and a sufficiency of Wood, build Hutts to cover your Men.
        
        The object of your going there is to afford the best cover to the part of the Country Eastward of Norwalk on the Sound as the Troops at West point will attend more immediately to the enemys lines—& the protection of the People in that Quarter in the State of New York.
        The Quarter Mr Genl or his assistant will direct what is to be done with the Horses belonging to your Brigade as there is a necessity of sending them to places where they can be easiest supported, & kept in the best condition.
        You will not under any pretence (excepting in cases of extreme necessity) suffer a regiment to be without a field Officer; nor a company with less than two commissioned Officers unless there is pressing occasion to relax from this rule—Observing this rule Officers may be furloughed during the winter in ro[u]tine as the Soldiers for the War also may, & those who have twelve Months yet to serve, provided that not more than two from a Company or 18 from a regiment are absent at a time.
        You will keep strict discipline in your Brigade & see that it is manœuvred strictly agreeable to the regulations whenever the Weather and oppertunity will admit (after you are fixed in your quarters).
        As there is no telling the designs, or knowing the objects of the enemy, you will endeavour to give opposition to them and afford every assistance in your power to the State you will be in, in case any part of it is invaded, & will in an especial manner in case of such an event, attend to the care of our Stores at Litchfield & Springfield.
        In every other respect you will consider yourself under the Orders and directions of Majr Genl Heath or officer command[i]ng at this Post & the Troops on the East of Hudsons River if your superior in rank. Given at Head Quarters Westpoint 27 Novr 1779.
      